NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-2971-17T4

BRIAN SHELBY,

          Plaintiff-Respondent,

v.

GAVEN AUTO SALES,

     Defendant-Appellant.
______________________________

                    Submitted February 26, 2019 – Decided March 29, 2019

                    Before Judges Yannotti and Gilson.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Morris County, Docket No. DC-008528-17.

                    DiBiasi & Rinaldi, LLC, attorneys for appellant
                    (Stephanie Rozalski, on the brief).

                    Brian Shelby, respondent pro se.

PER CURIAM
      We have been advised that this matter has been amicably resolved and

appellant has advised the court that it is withdrawing this appeal. Accordingly,

the appeal is dismissed with prejudice and without costs.

      Dismissed.




                                                                        A-2971-17T4
                                       2